ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
I stop Repair                                 )      ASBCA No. 62069
                                              )
Under Contract No. RAN-17-337                 )

APPEARANCE FOR THE APPELLANT:                        Mr. Jean C. Sernaque

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Jeremy D. Burkhart, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       By letter dated April 21, 2019, Mr. Jean Sernaque filed a notice of appeal which
the Board docketed as ASBCA No. 62069. The letter included a contact email address
and telephone number. The mailing address was identified on the envelope.

       The Board attempted to call Mr. Sernaque with the telephone number listed in the
notice of appeal on July 30 and July 31, 2019. Both call attempts resulted in a recording
stating that the voice mailbox was full.

       By Order dated August 1, 2019, appellant was directed to show that it is
represented in this appeal by a person who meets the criteria of Board Rule I5(a), or to
designate a proper person as its representative no later than August 15, 2019. The Order
was sent to the email address provided on appellant's notice of appeal. The Board did
not receive a response from appellant.

       By Show Cause Order dated September 3, 2019, the Board ordered appellant to
show that it is represented in these proceedings by a person meeting the criteria of Board
Rule 15(a), or designate a proper person to represent it no later than September 17, 2019.
The Order stated that if appellant did not comply, the Board intended to dismiss this
appeal without further notice to the parties. The Order was sent to appellant via certified
mail and email to the addresses provided in the notice of appeal. The Board received no
response to the Show Cause Order.
       To date, no response has been received to the Board's August 1 and September 3
Orders. Since the Board cannot proceed without a representative meeting the
requirements of Board Rule 15(a), this appeal is dismissed.

       Dated: October 1, 2019




                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


 I concur                                         I concur



 RJC~KLEFORD                                      J. REDPR0UTY
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62069, Appeal of lstop Repair,
rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLA.K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2